DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 - the species discussed in [0003] of the published version of the specification: a 3D ultrasonic capsule for measurement of morphologies of the digestive tract, and the capsule is configured to obtain the directional cavity diameter of the inner wall of the digestive tract using a plurality of pairs of reversely positioned ultrasonic ranging probes which form a spherical array of ultrasonic ranging probes. The endpoints of each directional cavity diameter are located on the opposite inner walls of the digestive tract and contains a pair of data of the depth map. The capsule contains a magnet for positioning the pose and position of the capsule, and the depth data of the inner wall of the digestive tract are collected in a target area in the digestive tract driven by a magnetic control device
Species 2 - the species discussed in [0004] of the published version of the specification: a first method for measurement of gastrointestinal motility, comprising the following steps: obtain the depth map or point cloud of the inner wall of digestive tract. The surface data of the inner wall of digestive tract were obtained. The morphological features of the surface data are extracted, and the morphological features include one or more of the anatomical parts of the inner wall of the digestive tract, curvature, inner diameter and volume
Species 3 - the species discussed in [0005] of the published version of the specification: second method for measurement of gastrointestinal motility, comprising driving a capsule to a target area of digestive tract and applying an intervene magnetic force on the capsule by a magnetron;  obtaining data of a first transit time of the capsule when no magnetic force is applied on the capsule; obtaining data of a second transit time of the capsule when a first magnitude of a magnetic force is applied on the capsule and the difference between the first transit time and the second transit time is bigger than a threshold; obtaining data of a second set of transit time of the capsule when the magnetic force is increased from the first magnitude to a second magnitude wherein transit of the capsule is blocked; conducting an evaluation of gastrointestinal force based on the data of the first and second magnitude of the magnetic force, the first transit time and the second set of transit time, physical characteristics of the capsule and physical characteristics of gastric contents
Species 4 - the species discussed in [0006] of the published version of the specification: a gastrointestinal motility measurement system based on a gastrointestinal capsule, which comprises a data acquisition module, a data processing module and a capsule. The data acquisition module and the data processing module are connected by a wired or wireless communication link. The data acquisition module is configured in the capsule, and comprises an ultrasonic distance measuring device or a 3D camera for acquiring a depth map or a point cloud of the inner wall of the 
Species 5 - the species discussed in [0007] of the published version of the specification: another gastrointestinal motility measurement system, which comprises a control module, a magnetic driving module, a magnetic positioning module and a capsule. The control module, the magnetic driving module and the magnetic positioning module are connected by a communication link. The capsule is provided with a positioning magnet and a driving magnet, which could be a single magnet or two separate magnets. The positioning magnet generates a magnetic field signal, which is detected by the magnetic positioning module obtaining the position and motion data of the capsule in the digestive tract relative to an external coordinate system. The magnetic driving module generates a driving magnetic field, and the driving magnetic field acts on the driving magnet of the capsule to generate a driving magnetic force to drive the capsule to move in the digestive tract. The control module obtains a first position and motion data of the capsule under the action of gastrointestinal motility through a magnetic positioning module; obtains the second position and motion data of the capsule under the joint action of the gastrointestinal motility and the driving magnetic force. The gastrointestinal motility is 
The species are independent or distinct because each species presents unique and mutually exclusive features as compared to the others. 
For example:
Species 1 is independent or distinct from species 2 - 5 because species 1 is directed towards a 3D ultrasonic capsule configured to obtain the directional cavity diameter of the inner wall of the digestive tract using a plurality of pairs of reversely positioned ultrasonic ranging probes which form a spherical array of ultrasonic ranging probes. In contrast, species 2 - 3 are directed towards methods for measurement of gastrointestinal motility that do not require and are not clearly related to the specific features of the capsule of species 1; and species 4 - 5 are directed towards gastrointestinal motility measurement system that also do not require and are not clearly related to the specific features of the capsule of species 1. 
Species 2 is independent or distinct from species 3 at least because species 2 includes features such as obtaining a depth map or point cloud and morphological features, whereas species 3 instead involves conducting an evaluation of gastrointestinal force based on data of first and second magnitude of the magnetic force, first and second transit times, physical characteristics of the capsule and physical characteristics of gastric contents. 
Species 2 - 3 are independent or distinct from species 4 - 5 at least because species 2 - 3 are directed towards methods for measurement of gastrointestinal motility, and species 4 - 5 are directed towards gastrointestinal motility measurement system, whereas the methods of species 2 - 3 do not require the specific features of the systems of species 4 - 5, and vice versa.
Species 4 is independent or distinct from species 5 at least because species 4 includes features such as an ultrasonic distance measuring device or a 3D camera for acquiring a depth map or a point cloud of the inner wall of the digestive tract, whereas species 5 instead features a positioning magnet, a driving magnet, and a control module that obtains first and second position and motion data of the capsule, wherein the gastrointestinal motility is estimated according to the first and second position and motion data and the driving magnetic force.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species require a different field of search (e.g., 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.